DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 4 (fig. 4C) in the reply filed on 1/31/2022 is acknowledged.
Applicant asserts on page 8 of the Remarks filed 1/31/2022 that claims 1 - 8 and 12 - 18 are generic to the identified species. 
Examiner respectfully disagrees that claim 18 is generic. Claim 18 recites “the first and second sensors are fixed on the distal portion such that the first and second sensors are spaced apart from one another by a predetermined minimum distance on the distal portion.” Claim 18 further requires that the “first sensor … is positioned within a coronary sinus and [the] second sensor is positioned within a tributary vein,” by virtue of dependency upon claim 17. Claim 18 therefore describes features of fig. 3A and reads on species 1, rather than elected species 4. 
Claim 18 is therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/2022.

Claim Objections
Claim 4, 8, 12, 13, 16 and 17 are objected to because of the following informalities:  
Claim 4 is objected to because the phrase “processor corresponding positional” in line 2 and in line 4 should be amended to recite “processor corresponding to positional.” 
Claim 8 is objected to because the claim uses inconsistent terminology to refer to the patient’s body. Examiner suggests amending the claim to replace the term “the anatomy” with “the patient’s body” in order to employ terminology that is consistent with that of claim 1. 
Claim 12 is objected to because the word “to” should be removed from the phrase “identify to an orientation” in lines 9 - 10. 
Claim 13 is objected to because the claim uses inconsistent terminology to refer to the patient’s body. Examiner suggests amending the claim to replace the term “the anatomy” with “the patient’s body” in order to employ terminology that is consistent with that of claim 12. 
Claim 16 is objected to because the phrase “processor corresponding positional” in line 2 and in line 4 should be amended to recite “processor corresponding to positional.” 
Claim 16 is objected to because the article “a” should be inserted before the phrase “three-dimensional internal reference frame” in line 6. 
Claim 17 is objected to because the word “ patient’ ” in line 3 should be amended to recite “patient’s.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because there is unclear antecedent basis for “the signals” in line 5. It is unclear if these signals are the ones in line 2, line 3, or both. For the purposes of examination, the limitation will be interpreted as intending to refer to the signals in line 2 and in line 3. Examiner suggests amending the claim to recite that the first sensor provides “first” signals, the second sensor provides “second” signals, and the processor analyzes the “first and second” signals, if this is what is intended.  
	Claim 5 is indefinite because there is unclear antecedent basis for “a three-dimensional internal reference frame.” Claim 4 has already recited that the processor analyzes the signals to generate the internal reference frame. It is unclear if claim 5 merely intends to require that the internal reference frame is three-dimensional, or if claim 5 intends to require generation of a three-dimensional internal reference frame, in addition to the generation of the internal reference frame recited in claim 4. For the purposes of examination, the claim will be interpreted as intending to require that the internal reference frame is three-dimensional.
Claim 5 is indefinite because there is unclear antecedent basis for “the signals.” It is unclear if these signals are the ones in line 2 of claim 4, line 3 of claim 4, or both. For the purposes of examination, the limitation will be interpreted as intending to refer to the signals in line 2 of claim 4 and in line 3 of claim 4. Examiner suggests amending the claim as suggested above in the 112(b) rejection of claim 4, from which claim 5 depends. 
	Claim 6 is indefinite because there is insufficient antecedent basis for “the internal reference frame corresponding to an orientation of the organ.” The “internal reference frame” has not been set forth as being “corresponding to an orientation of the organ.” It is therefore unclear if the “internal reference frame” in claim 6 is the previously recited ““internal reference frame.” Moreover, claim 4 has already recited that the processor analyzes the signals to generate the internal reference frame. It is unclear if claim 6 is repeating this limitation unnecessarily or if the claim intends to refer to a different analysis then the one that has already been recited. For the purposes of examination, the claim will be interpreted as intending to recite “wherein  the internal reference frame  corresponds to an orientation of the organ.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 8 and 12 - 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Everling (US 2018/0132938).
	Regarding claim 1, Everling shows a system for facilitating imaging a patient during a medical procedure, comprising: 
	an electromagnetic field generator for generating an electromagnetic field around a desired region of a patient's body (“catheter localization system… magnetic-field based localization system,” [0017] - [0018]; position sensors can be magnetic based, [0058]; “proximal position sensor, the medial position sensor, and the distal position sensor are magnetic based positioning sensors,” claim 19) to provide an external reference frame (i.e., the reference frame of the catheter localization system); 
	an elongate member comprising a proximal end, a distal end sized for introduction into the patient's body (“catheter 13 can be inserted into the coronary sinus 41,” [0029] and fig. 2), and a distal portion carrying a plurality of sensors (position sensors 17, 39, and 40 along distal end of catheter 13, [0029] and fig. 2) spaced apart from one another such that the sensors may be positioned within the patient's body (“some or all of the position sensors are disposed within the coronary sinus 41,” [0030] and fig. 2); and 
	a processor (computer system 20, [0021] and fig. 1) coupled to the sensors for receiving signals from the sensors generated in response to the electromagnetic field (“receiving a subsequent position signal from the three position sensors,” [0060] and block 96 of fig. 7), the processor configured to identify when the plurality of sensors move relative to the external reference frame (“determining a positional change vector [0061] and block 97 of fig. 7) to identify corresponding movement of the patient's body (“position of the heart can change between the initial position signal and the subsequent position signal,” [0060]). 

	Regarding claim 2, Everling discloses the claimed invention substantially as noted above. Everling further shows a display (display 23, fig. 1) coupled to the processor for presenting an anatomical map (“moving images can provide an ability to visualize the beating heart,” [0024]) of at least a portion of the patient's body, the processor configured to reorient the anatomical map based at least in part on the identified movement of the patient's body to compensate for the movement (“dynamically aligning the cardiac model based on an updated position of the three position sensors,” [0062]; and block 100 of fig. 7; “cardiac model can be continually updated to reflect changes in the position and/or orientation of the heart,” [0074]).

	Regarding claim 3, Everling discloses the claimed invention substantially as noted above. Everling further shows a display (display 23, fig. 1) coupled to the processor for presenting an anatomical map (“moving images can provide an ability to visualize the beating heart,” [0024]) of at least a portion of the patient's body, the processor configured to modify images presented on the display based at least in part on the identified movement of the patient's body to compensate for the movement (“dynamically aligning the cardiac model based on an updated position of the three position sensors,” [0062]; and block 100 of fig. 7; “cardiac model can be continually updated to reflect changes in the position and/or orientation of the heart,” [0074]).

	Regarding claim 4, Everling discloses the claimed invention substantially as noted above. Everling further shows that the plurality of sensors comprise a first sensor that provides signals to the processor corresponding to positional and rotational coordinates of the first sensor (“medial position sensor positional change vector can be representative of the change in position of the medial position sensor 39-2 in the direction of arrow 65 and can be used to rotationally shift a cardiac model so it reflects movement of the heart,” [0043] and fig. 4; [0049] and arrow 65-1 depicting rotation in fig. 5) relative to the external reference frame, and a second sensor that provides signals to the processor corresponding to positional coordinates of the second sensor relative to the external reference frame (either proximal position sensor 40 or distal position sensor 17, [0029] and fig. 2: by definition, position sensor provide signals corresponding to positional coordinates) and wherein the processor analyzes the signals to generate an internal reference frame (“…proximal position sensor 40, the medial position sensor 39, and the distal position sensor 17 can provide three points … proximal position sensor 40 and the distal position sensor 17 can both be disposed on a computed line… medial position sensor 39 can be disposed orthogonally to the computed line that the proximal position sensor 40 and the distal position sensor 17 are disposed on,” [0031]; line 57-1, [0037] and fig. 3; medial line 66, [0039] and fig. 4; figs. 5 - 6 and corresponding descriptions. Note: the “internal reference frame” is mapped to the reference frame of the points of the sensors and computed lines that characterize their arrangement) corresponding to an orientation (“align a cardiac model of the heart 10 with a position and orientation of the heart,” [0028]; “a rotation of the heart 10 about the computed line that the proximal position sensor 40 and the distal position sensor 17 are disposed on can be determined,” [0031]) of the patient's body within the external reference frame (i.e., the reference frame of the catheter localization system).

	Regarding claim 5, Everling discloses the claimed invention substantially as noted above. Further, the internal reference frame is three dimensional, as it is characterized by locations of three position sensors and computed lines therebetween, which form a plane (see lines 57-2 and 66 in fig. 4, lines 57-3 and 66-1 in fig. 5, and lines 83 and 66-2 in fig. 6). Examiner notes that applicant’s disclosure provides no specific discussion of what is meant by a ‘three dimensional internal reference frame,’ but that [0029] of the published specification discusses that two sensors may define a line between them to provide a two-dimensional internal reference frame. Examiner therefore interprets three sensors that define a plane as providing a ‘three dimensional internal reference frame.’
	
	Regarding claim 6, Everling discloses the claimed invention substantially as noted above. Everling further shows that the distal portion is configured for introduction into an organ of the patient's body (“catheter 13 can be inserted into the coronary sinus 41,” [0029] and fig. 2), and wherein the internal reference frame corresponds to an orientation (“align a cardiac model of the heart 10 with a position and orientation of the heart,” [0028]; “a rotation of the heart 10 about the computed line that the proximal position sensor 40 and the distal position sensor 17 are disposed on can be determined,” [0031]) of the organ within the external reference frame (i.e., the reference frame of the catheter localization system).

	Regarding claim 7, Everling discloses the claimed invention substantially as noted above. Everling further shows that the processor analyzes the signals to generate an internal reference frame (“…proximal position sensor 40, the medial position sensor 39, and the distal position sensor 17 can provide three points … proximal position sensor 40 and the distal position sensor 17 can both be disposed on a computed line… medial position sensor 39 can be disposed orthogonally to the computed line that the proximal position sensor 40 and the distal position sensor 17 are disposed on,” [0031]; line 57-1, [0037] and fig. 3; medial line 66, [0039] and fig. 4; figs. 5 - 6 and corresponding descriptions. Note: the “internal reference frame” is mapped to the reference frame of the points of the sensors and computed lines that characterize their arrangement) corresponding to an orientation of the patient's body (“align a cardiac model of the heart 10 with a position and orientation of the heart,” [0028]; “a rotation of the heart 10 about the computed line that the proximal position sensor 40 and the distal position sensor 17 are disposed on can be determined,” [0031]) within the external reference frame (i.e., the reference frame of the catheter localization system).

	Regarding claim 8, Everling discloses the claimed invention substantially as noted above. Everling further shows that after generating the internal reference frame, the processor maps the internal reference frame to the external reference frame such that, when the signals from the sensors indicate the anatomy has moved, the internal reference frame may be remapped to the external reference frame (“dynamically aligning the cardiac model based on an updated position of the three position sensors,” [0062]; and block 100 of fig. 7; “cardiac model can be continually updated to reflect changes in the position and/or orientation of the heart,” [0074]. Note that dynamically/ continually updating the cardiac model and position of the heart necessarily entails ‘mapping’ the position sensor data to the external reference frame (i.e., the reference frame of the catheter localization system)). 

	Regarding claim 12, Everling shows a system for facilitating imaging of a patient's heart during a medical procedure, comprsing: 
	an electromagnetic field generator for generating an electromagnetic field around a desired region of a patient's body (“catheter localization system… magnetic-field based localization system,” [0017] - [0018]; position sensors can be magnetic based, [0058]; “proximal position sensor, the medial position sensor, and the distal position sensor are magnetic based positioning sensors,” claim 19) to provide an external reference frame (i.e., the reference frame of the catheter localization system); 
	an elongate member comprising a proximal end, a distal end sized for introduction into the patient's body (“catheter 13 can be inserted into the coronary sinus 41,” [0029] and fig. 2), and a distal portion carrying a plurality of sensors (position sensors 17, 39, and 40 along distal end of catheter 13, [0029] and fig. 2) spaced apart from one another such that the sensors may be positioned within a coronary vessel (“some or all of the position sensors are disposed within the coronary sinus 41,” [0030] and fig. 2); and 
	a processor (computer system 20, [0021] and fig. 1) coupled to the sensors for receiving signals from the sensors to generate an internal reference frame (“…proximal position sensor 40, the medial position sensor 39, and the distal position sensor 17 can provide three points … proximal position sensor 40 and the distal position sensor 17 can both be disposed on a computed line… medial position sensor 39 can be disposed orthogonally to the computed line that the proximal position sensor 40 and the distal position sensor 17 are disposed on,” [0031]; line 57-1, [0037] and fig. 3; medial line 66, [0039] and fig. 4; figs. 5 - 6 and corresponding descriptions. Note: the “internal reference frame” is mapped to the reference frame of the points of the sensors and computed lines that characterize their arrangement) substantially fixed relative to the coronary vessels to identify an orientation (“align a cardiac model of the heart 10 with a position and orientation of the heart,” [0028]; “a rotation of the heart 10 about the computed line that the proximal position sensor 40 and the distal position sensor 17 are disposed on can be determined,” [0031]) of the patient's heart within the external reference frame (i.e., the reference frame of the catheter localization system), the processor further configured to identify when the plurality of sensors move relative to the external reference frame to identify corresponding movement of the patient's body (“determining a positional change vector [0061] and block 97 of fig. 7) to identify corresponding movement of the patient's body (“position of the heart can change between the initial position signal and the subsequent position signal,” [0060]).

	Regarding claim 13, Everling discloses the claimed invention substantially as noted above. Everling further shows that after generating the internal reference frame, the processor maps the internal reference frame to the external reference frame such that, when the signals from the sensors indicate the anatomy has moved, the internal reference frame is remapped to the external reference frame based at least in part on the movement of the patient's body (“dynamically aligning the cardiac model based on an updated position of the three position sensors,” [0062]; and block 100 of fig. 7; “cardiac model can be continually updated to reflect changes in the position and/or orientation of the heart,” [0074]. Note that dynamically/ continually updating the cardiac model and position of the heart necessarily entails ‘mapping’ the position sensor data to the external reference frame (i.e., the reference frame of the catheter localization system)).

Regarding claim 14, Everling discloses the claimed invention substantially as noted above. Everling further shows a display (display 23, fig. 1) coupled to the processor for presenting an anatomical map (“moving images can provide an ability to visualize the beating heart,” [0024]) of at least a portion of the patient's heart, the processor configured to reorient the anatomical map based at least in part on the identified movement of the patient's heart to compensate for the movement (“dynamically aligning the cardiac model based on an updated position of the three position sensors,” [0062]; and block 100 of fig. 7; “cardiac model can be continually updated to reflect changes in the position and/or orientation of the heart,” [0074]).

	Regarding claim 15, Everling discloses the claimed invention substantially as noted above. Everling further shows a display (display 23, fig. 1) coupled to the processor for presenting images (“moving images can provide an ability to visualize the beating heart,” [0024]) of at least a portion of the patient's heart, the processor configured to modify images presented on the display based at least in part on the identified movement of the patient's heart to compensate for the movement (“dynamically aligning the cardiac model based on an updated position of the three position sensors,” [0062]; and block 100 of fig. 7; “cardiac model can be continually updated to reflect changes in the position and/or orientation of the heart,” [0074]).

	Regarding claim 16, Everling discloses the claimed invention substantially as noted above. Everling further shows that the plurality of sensors comprise a first sensor that provides signals to the processor corresponding to positional and rotational coordinates of the first sensor (“medial position sensor positional change vector can be representative of the change in position of the medial position sensor 39-2 in the direction of arrow 65 and can be used to rotationally shift a cardiac model so it reflects movement of the heart,” [0043] and fig. 4; [0049] and arrow 65-1 depicting rotation in fig. 5) relative to the external reference frame, and a second sensor that provides signals to the processor corresponding to positional coordinates of the second sensor relative to the external reference frame (either proximal position sensor 40 or distal position sensor 17, [0029] and fig. 2: by definition, position sensor provide signals corresponding to positional coordinates) and wherein the processor analyzes the signals to generate an internal reference frame (“…proximal position sensor 40, the medial position sensor 39, and the distal position sensor 17 can provide three points … proximal position sensor 40 and the distal position sensor 17 can both be disposed on a computed line… medial position sensor 39 can be disposed orthogonally to the computed line that the proximal position sensor 40 and the distal position sensor 17 are disposed on,” [0031]; line 57-1, [0037] and fig. 3; medial line 66, [0039] and fig. 4; figs. 5 - 6 and corresponding descriptions. Note: the “internal reference frame” is mapped to the reference frame of the points of the sensors and computed lines that characterize their arrangement) corresponding to an orientation of the patient's heart orientation (“align a cardiac model of the heart 10 with a position and orientation of the heart,” [0028]; “a rotation of the heart 10 about the computed line that the proximal position sensor 40 and the distal position sensor 17 are disposed on can be determined,” [0031]) within the external reference frame (i.e., the reference frame of the catheter localization system). The internal reference frame is three dimensional, as it is characterized by locations of three position sensors and computed lines therebetween, which form a plane (see lines 57-2 and 66 in fig. 4, lines 57-3 and 66-1 in fig. 5, and lines 83 and 66-2 in fig. 6). Examiner notes that applicant’s disclosure provides no specific discussion of what is meant by a ‘three dimensional internal reference frame,’ but that [0029] of the published specification discusses that two sensors may define a line between them to provide a two-dimensional internal reference frame. Examiner therefore interprets three sensors that define a plane as providing a ‘three dimensional internal reference frame.’

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 17, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Everling (US 2018/0132938) in view of Dobak (US 2008/0021336).
Regarding claim 9, Everling discloses the claimed invention substantially as noted above. 
Everling fails to show that the elongate member comprises a first elongate body comprising a first distal portion sized for introduction into the patient's body, and a second elongate body comprising a second distal portion advanceable from the first distal portion.
Dobak discloses accelerometer-based characterization of cardiac synchrony and dyssynchrony. Dobak teaches an elongate member that comprises a first elongate body (venous sheath 838, [0213] and fig. 44) comprising a first distal portion sized for introduction into the patient's body, and a second elongate body comprising a second distal portion advanceable from the first distal portion (sensing guidewire placed via the sheath, [0214] and fig. 44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Everling to have the elongate member comprise a first elongate body comprising a first distal portion sized for introduction into the patient's body, and a second elongate body comprising a second distal portion advanceable from the first distal portion, as taught by Dobak, in order to facilitate positioning the sensors as desired within the patients’ heart using conventional guidewire and sheath arrangements that are well-known in the art. 

Regarding claim 11, the combined invention of Everling and Dobak discloses the claimed invention substantially as noted above. 
Everling fails to show that the plurality of sensors comprise a first sensor carried on the first distal portion and a second sensor carried on the second distal portion, wherein the second elongate body is advanceable axially from an end port in the first distal portion such that a distance between the first and second sensors is adjustable.
Dobak teaches a plurality of sensors that comprise a first sensor carried on the first distal portion (sensor 842, [0213] and fig. 44) and a second sensor carried on the second distal portion (sensors 792, 794, [0214]), wherein the second elongate body is advanceable axially from an end port in the first distal portion (refer to fig. 44, depicting tip 796 of the sensing guidewire relative to venous sheath 838) such that a distance between the first and second sensors is adjustable.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Everling to have the plurality of sensors comprise a first sensor carried on the first distal portion and a second sensor carried on the second distal portion, wherein the second elongate body is advanceable axially from an end port in the first distal portion such that a distance between the first and second sensors is adjustable, as taught by Dobak, in order to further facilitate positioning the sensors as desired within the patients’ heart using conventional guidewire and sheath arrangements that are well-known in the art.

	Regarding claim 17, Everling shows a method for maintaining a stable spatial reference frame relative to cardiac anatomy within a patient's heart, comprising: 
introducing a distal portion of an elongate member into the patient's heart (“catheter 13 can be inserted into the coronary sinus 41,” [0029] and fig. 2) such that a first sensor carried on the distal portion is positioned within a coronary sinus (position sensors 17, 39, and 40 along distal end of catheter 13, [0029] and fig. 2; “distal end of the coronary sinus catheter 13 can be placed in the coronary sinus 41 such that some … of the position sensors are disposed within the coronary sinus 41,” [0030]);
generating an electromagnetic field that encompasses the patient's heart (“catheter localization system… magnetic-field based localization system,” [0017] - [0018]; position sensors can be magnetic based, [0058]; “proximal position sensor, the medial position sensor, and the distal position sensor are magnetic based positioning sensors,” claim 19) to provide an external reference frame (i.e., the reference frame of the catheter localization system);
receiving signals from the first and second sensors to identify locations of the first and second sensors (“receiving a subsequent position signal from the three position sensors,” [0060] and block 96 of fig. 7) relative to the external reference frame; 
identifying when the locations of the first and second sensors move relative to the external reference frame (“determining a positional change vector [0061] and block 97 of fig. 7) to identify movement of the patient's heart (“position of the heart can change between the initial position signal and the subsequent position signal,” [0060]); and 
compensating for movement of the patient's heart in images presented on a display (“moving images can provide an ability to visualize the beating heart,” [0024]; “dynamically aligning the cardiac model based on an updated position of the three position sensors,” [0062]; and block 100 of fig. 7; “cardiac model can be continually updated to reflect changes in the position and/or orientation of the heart,” [0074]).

Everling fails to show that a second sensor is positioned within a tributary vein.
Dobak discloses accelerometer-based characterization of cardiac synchrony and dyssynchrony. Dobak teaches a second sensor positioned within a tributary vein (“sensor catheter is placed via transvascular methods … into the coronary sinus, or its tributaries,” [0124]; sensor 212, [0130] - [0132] and fig. 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Everling to include a second sensor being positioned within a tributary vein, as taught by Dobak, in order to monitor motion in the tributary vein, for example, to facilitate updating the region of the cardiac model corresponding to the tributary vein.

Regarding claim 19, the combined invention of Everling and Dobak discloses the claimed invention substantially as noted above. Everling further shows that introducing the distal portion comprises positioning the first sensor within the coronary sinus ([0029] and fig. 2)
Everling fails to show advancing a secondary body carrying the second sensor from the distal portion into the tributary vein.
Dobak teaches advancing a secondary body (sensing guidewire placed via the sheath, [0214] and fig. 44) carrying a second sensor (sensors 792, 794, [0214]) from a distal portion (venous sheath 838, [0213] and fig. 44) into the tributary vein. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Everling include advancing a secondary body carrying the second sensor from the distal portion into the tributary vein, as taught by Dobak, in order to facilitate positioning the sensors as desired within the patients’ heart using conventional guidewire and sheath arrangements that are well-known in the art.

Regarding claim 27, Everling discloses the claimed invention substantially as noted above. Everling further shows compensating for movement comprises body reorienting the anatomical map on the display based at least in part on the identified movement of the patient's body (“dynamically aligning the cardiac model based on an updated position of the three position sensors,” [0062]; and block 100 of fig. 7; “cardiac model can be continually updated to reflect changes in the position and/or orientation of the heart,” [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793